DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final rejection is in response to the claims filed 3/5/2021. Claims 2 and 14 are cancelled.  Claims 1, 13 and 19 are amended. Claims 1, 3-13, and 15-20 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell 20150017591 in view of Vershinin 8,601,861, Patrick 20150160096, Myhre 5,961,314 and Rajamani 5,857,321.
Re Claim 1, Mitchell teaches (in Figs. 1-3) a system, comprising: a processor (40), and configured to: receive one or more operational parameters associated with an operation of a turbine system (from sensors 42), wherein the turbine system comprises one or more combustors (22); analyze, the one or more operational parameters (from sensors 42) to determine a characteristic pattern (determined operational characteristics, e.g. CO2 levels, combustion dynamics, flame intensity; Para. [0025] lines 5-15); and generate an output based at least in part on the determined characteristic pattern (see Para. [0025], lines 20-27) wherein the output is based on (see modification below for “comprises”) an indication of an intensity of a flame (see “indication of an intensity of a flame of a combustion system as the first value” in claim 7 of Mitchell, the first value being used to derive output, as recited in claim 1 of Mitchell). Mitchell further teaches that the processor is configured to execute an artificial intelligence model (Para. [0022], see below for neural network); and actuate a combustor actuator (50) based on the output to adjust a rate of increase or of a decrease of an inlet airflow (Para. [0023]; For example, the controller 38 may output a control signal to control one or more control elements 50 (e.g., actuators, valves, trim valves) to execute a control action to alter operating parameters including, for example, compressor 20 inlet airflow, compressor 20 exit airflow, flow of fuel 31 to the combustion chambers 22, and so forth, to adjust and stabilize the flame output of the combustion chambers 22, and by extension, the power output of the gas turbine 12). It is noted that 
Vershinin teaches (in Fig. 3) a similar gas turbine processor, including that the one or more operational parameters comprises a compressor discharge pressure CPD (302) and a first order derivative of the CPD (see col. 5, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell to include the one or more operational parameters comprising a compressor discharge pressure (CPD) and a derivative of the CPD, because the CPD and the derivative of the CPD were useful in determining the state of the flame, as taught by Vershinin in col. 3, lines 46-59.
Mitchell in view of Vershinin is silent on the processor being configured to execute an artificial neural network (ANN), performing the analyzing and generating via the ANN, that the indication of the intensity of the flame of the one or more combustors is to determine a presence or an absence of the flame, and that the output comprising the indication of the intensity of the flame.
step 214 may include executing a supervised training algorithm. In one embodiment, wherein the historical database comprises anomalous feature values, step 214 may include executing an unsupervised training algorithm. In one embodiment, step 214 may be performed in real time during operation of the first combustor 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin to include the processor being configured to execute an artificial neural network (ANN), and performing the analyzing and generating via the ANN, in order to provide for machine learning to train the processor to recognize behavior of a no-fault combustor and an at-fault combustor, as taught by Patrick in Para. [0050], and because Mitchell teaches in Para. [0022] that the processor may use artificial intelligence models.
Mitchell in view of Vershinin and Patrick is silent on the indication of the intensity of the flame of the one or more combustors being to determine a presence or an 
Myhre teaches a similar system for detecting an at-fault combustor, including (in Figs. 1-3) the indication of the intensity of the flame (flameout or flashback signals 60, 62) of the one or more combustors being to determine a presence or an absence of the flame (with flameout and flashback signals 60, 62; see also col. 3, lines 5-12), and the output comprising the indication of the intensity of the flame (flameout or flashback signals 60, 62). Myhre further teaches that a neural network could be applied to the system (col. 5, lines 18-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin and Patrick, to include the indication of the intensity of the flame of the one or more combustors being to determine a presence or an absence of the flame, and the output comprising the indication of the intensity of the flame, in order to provide for detection of flameout conditions and flashback conditions, as taught by Myhre in col. 2, lines 54-62.
Mitchell in view of Vershinin, Patrick, and Myhre is silent as to the ANN comprising one or more neural layers.
Rajamani teaches a similar controller, including (in Fig. 3) that the ANN comprises at least one layer (Rajamani teaches a feedforward ANN comprising at least three layers, see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin, Patrick and Myhre, as discussed so far, to include the Rajamani’s layered ANN to provide a neural 
Re Claim 4, Mitchell in view of Vershinin, Patrick, Myhre and Rajamani teaches the invention as claimed and as discussed above. Mitchell in view of Vershinin, Patrick, Myhre and Rajamani as discussed so far, is silent on the processor is configured to receive an exhaust temperature, a mechanical energy input, an electrical energy input, a differential pressure, or a combination thereof, as the one or more operational parameters.
Patrick further teaches that the processor (102) is configured to receive an exhaust temperature (see Para. [0048]) a mechanical energy input, an electrical energy input, a differential pressure, or a combination thereof, as the one or more operational parameters (it is noted that the Prior Art only needs to teach one of the options in a Markush type claim to meet the limitations of the invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin, Patrick, Myhre and Rajamani as discussed so far, to further include the processor being configured to receive an exhaust temperature, a mechanical energy input, an electrical energy input, a differential pressure, or a combination thereof, as the one or more operational parameters, in order to provide data that may be related to generic differences between operational profiles of no-fault and at-fault combustors, as taught by Patrick in Para. [0048].
Re Claim 5, Mitchell in view of Vershinin, Patrick,  Myhre, and Rajamani teaches the invention as claimed and as discussed above. 

Re Claim 6, Mitchell in view of Vershinin, Patrick, Myhre and Rajamani, teaches the invention as claimed and as discussed above. Mitchell in view of Vershinin, Patrick, Myhre and Rajamani as discussed so far, is silent on the processor being configured to learn the characteristic pattern over a plurality of operating conditions of the turbine system.
Patrick further teaches (in Figs. 1-3) that the processor (102) being configured to learn the characteristic pattern (see Para. [0050]: “the machine learning algorithm may include a supervised training algorithm to train the computing device 102 to recognize feature behavior, [i.e. characteristic pattern] over a plurality of operating conditions of the turbine system (“no-fault” and “at-fault” combustors, see Para. [0050]; furthermore it is understood that the processor 102 operates when different engine parameters have various values, representing different operating conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin, Patrick, Myhre and Rajamani to include the processor being configured to learn the characteristic pattern over a plurality of operating conditions of the turbine system, in order to train the system to recognize feature behavior indicating a no-fault and at-fault combustor, as taught by Patrick in Para. [0050].
Re Claim 8, Mitchell in view of Vershinin, Patrick, Myhre and Rajamani teaches the invention as claimed and as discussed above. Mitchell in view of Vershinin, Patrick, Myhre and Rajamani as discussed so far, is silent on the processor being configured to 
Myhre further teaches (in Figs. 1-3) that the processor (in Fig. 2) is configured to generate the output comprising an indication of a flame blowout (blowout signal 60) of the one or more combustors (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin, Patrick, Myhre and Rajamani as discussed so far, to include the processor being configured to generate the output comprising an indication of a flame blowout of the one or more combustors, in order to provide an indication of blowout, thus avoiding catastrophic failure, as taught by Myhre in col. 3 lines 53-55 and col. 1 lines 5-27.
Re Claim 9, Mitchell in view of Vershinin, Patrick, Myhre and Rajamani teaches the invention as claimed and as discussed above. Mitchell further teaches (in Figs. 1-3) a controller (38, 40) having the processor (40) configured to receive the output (from 40) and to execute a control action for controlling at least one component coupled to the turbine system (Para. [0026]).
Re Claim 10, 
Re Claim 11, Mitchell in view of Vershinin, Patrick, Myhre and Rajamani teaches the invention as claimed and as discussed above. Mitchell in view of Vershinin, Patrick, Myhre and Rajamani is silent on the controller being configured to execute the control action comprising actuating an actuator, and wherein the actuator is configured to control a flow of air into the one or more combustors.
Rajamani teaches a similar controller, including (in Fig. 2) that the controller (110) is configured to execute the control action comprising actuating an actuator (IGV 51), and wherein the actuator is configured to control a flow of air into the one or more combustors (function of IGV 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin, Patrick, Myhre and Rajamani as discussed so far, to include the controller being configured to execute the control action comprising actuating an actuator, and wherein the actuator is configured to control a flow of air into the one or more combustors, in order to maintain or establish a particular operating regime, as taught by Rajamani in col. 3, lines 31-38.
Re Claim 12, Mitchell in view of Vershinin, Patrick, Myhre and Rajamani teaches the invention as claimed and as discussed above. Mitchell in view of Vershinin, Patrick, Myhre and Rajamani as discussed so far, is silent on the processor being configured to train the ANN, via the one or more operational parameters, using offline data or during online operations of the turbine system, to determine the characteristic pattern.
Rajamani teaches a similar controller, including (in Col. 6, lines 15-29) the processor being configured to train the ANN, via the one or more operational parameters (input signals, col. 6 lines 18-19), using offline data (prior to employment in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Mitchell in view of Vershinin, Patrick, Myhre and Rajamani to include the processor being configured to train the ANN, via the one or more operational parameters, using offline data or during online operations of the turbine system, to determine the characteristic pattern, in order to determine the appropriate weights and biases to determine the operating conditions, as taught by Rajamani in col. 6, lines 15-29.
Re Claim 13, Mitchell teaches (in Figs. 1-3) a non-transitory computer-readable medium having computer executable code stored thereon (40, see Para. [0019]), the code comprising instructions to: cause a processor (40) to receive one or more operational parameters associated with an operation of a turbine system (from sensors 42), wherein the turbine system comprises one or more combustors (22); cause the processor analyze the one or more operational parameters to determine the characteristic pattern (determined operational characteristics, e.g. CO2 levels, combustion dynamics, flame intensity; Para. [0025] lines 5-15); and cause the processor to generate an output based at least in part on the determined characteristic pattern (see Para. [0025], lines 20-27), wherein the output is based on (see modification below for “comprises”) an indication of an intensity of a flame of the one or more combustors (see “indication of an intensity of a flame of a combustion system as the first value” in claim 7 of Mitchell, the first value being used to derive output, as recited in the controller 38 may output a control signal to control one or more control elements 50 (e.g., actuators, valves, trim valves) to execute a control action to alter operating parameters including, for example, compressor 20 inlet airflow. Mitchell is silent on the code causing processor to execute an artificial neural network (ANN), and using the ANN for generation. However, Mitchell further teaches that the processor is configured to execute an artificial intelligence model (Para. [0022]). It is noted that an artificial neural network is one example of an artificial intelligence model. Furthermore, although Mitchell teaches that the output is derived from the indication of the intensity of the flame; Mitchell is silent on the output comprising the indication of the intensity of the flame, and wherein the one or more operational parameters comprises a compressor discharge pressure (CPD) and a derivative of the CPD.
	Vershinin teaches (in Fig. 3) a similar gas turbine processor, including that the one or more operational parameters comprises a compressor discharge pressure CPD (302) and a derivative of the CPD (see col. 5, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell to include the one or more operational parameters comprising a compressor discharge pressure (CPD) and a derivative of the CPD, because the CPD and the derivative of the CPD were useful in determining the state of the flame, as taught by Vershinin in col. 3, lines 46-59.

Patrick teaches (in Figs. 1-3) a similar gas turbine fault detector, including causing processor to execute an artificial neural network (ANN) (Para. [0050]), and using the ANN for generation (see Fig. 3 and Paras. [0048] - [0052], especially Para. [0048] which discloses the processor 102 generating a statistical feature, based on analyzed operational parameters, and Para. [0050] which discloses a neural network) wherein the ANN is trained during online operations of the turbine system ([0055] In one embodiment, wherein the historical database comprises feature values indicative of no-fault combustor operation and at-fault combustor operation, step 214 may include executing a supervised training algorithm. In one embodiment, wherein the historical database comprises anomalous feature values, step 214 may include executing an unsupervised training algorithm. In one embodiment, step 214 may be performed in real time during operation of the first combustor 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell to include the code causing processor to execute an artificial neural network (ANN), and using the ANN for generation, in order to provide for machine learning to train the processor to recognize behavior of a no-fault combustor and an at-fault combustor, as taught by Patrick in Para. [0050], and because Mitchell teaches in Para. [0022] that the processor may use artificial intelligence models.

Myhre teaches (in Figs. 1-3) a similar gas turbine fault detector, including the output (60, 62) comprising the indication of the intensity of the flame (flameout and flashback signals 60, 62, see also col. 3, lines 5-10). Myhre further teaches that a neural network could be applied to the system (col. 5, lines 18-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin and Patrick to include the output comprising the indication of the intensity of the flame, in order to provide for detection of flameout conditions and flashback conditions, as taught by Myhre in col. 2, lines 54-62.
Mitchell in view of Vershinin, Patrick, and Myhre is silent as to the ANN comprising one or more neural layers.
Rajamani teaches a similar controller, including (in Fig. 3) that the ANN comprises at least one layer (Rajamani teaches a feedforward ANN comprising at least three layers, see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin, Patrick and Myhre, as discussed so far, to include the Rajamani’s layered ANN to provide a neural network that can be trained to provide a turbine operation condition in correspondence with a range of input signals, as taught by Rajamani in col. 6, lines 15-29.
Re Claim 16, Mitchell in view of Vershinin, Patrick and Myhre, teaches the invention as claimed and as discussed above. Mitchell in view of Vershinin, Patrick and 
Patrick further teaches that the code comprises instructions to cause the processor (102) to receive an exhaust temperature (see Para. [0048]) a mechanical energy input, an electrical energy input, a differential pressure, or a combination thereof, as the one or more operational parameters (it is noted that the Prior Art only needs to teach one of the options in a Markush type claim to meet the limitations of the invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin, Patrick and Myhre, as discussed so far, to include the code comprising instructions to cause the processor to receive an exhaust temperature, a mechanical energy input, an electrical energy input, a differential pressure, or a combination thereof, as the one or more operational parameters, in order to provide data that may be related to generic differences between operational profiles of no-fault and at-fault combustors, as taught by Patrick in Para. [0048].
Re Claim 17, Mitchell in view of Vershinin, Patrick, Myhre and Rajamani teaches the invention as claimed and as discussed above. Mitchell in view of Vershinin, Patrick, Myhre and Rajamani as discussed so far, is silent on the code comprising instructions to cause the processor to learn the characteristic pattern over a plurality of operating conditions of the turbine system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin, Patrick, Myhre and Rajamani to include the code comprises instructions to cause the processor to learn the characteristic pattern over a plurality of operating conditions of the turbine system, in order to train the system to recognize feature behavior indicating a no-fault and at-fault combustor, as taught by Patrick in Para. [0050].
Re Claim 19, Mitchell teaches (in Figs. 1-3) system, comprising: a data analytics system (see Para. [0022]) configured to: receive a first operational parameter, a second operational parameter, and a third operational parameter; associated with an operation of a gas turbine system (see multiple sensors 42 in Fig. 1, each representing a different operational parameter), wherein the gas turbine system comprises a plurality of combustors (22); analyze, at least one of the first operational parameter, the second operational parameter, and the third operational parameter (from sensors 42) to determine the characteristic pattern (operational characteristics, e.g. CO2 levels, combustion dynamics, flame intensity derived from operational parameters from the controller 38 may output a control signal to control one or more control elements 50 (e.g., actuators, valves, trim valves) to execute a control action to alter operating parameters including, for example, compressor 20 inlet airflow. Mitchell is silent on an artificial neural network (ANN), and analyzing and generating via the ANN, and the indication of the intensity of the flame to determine the presence or absence of the combustor flame. Furthermore, although Mitchell teaches that the output is derived from the indication of the intensity of the flame, Mitchell is silent on the output comprising the indication of the intensity of the flame, and wherein the first operational parameter comprises a compressor discharge pressure (CPD) and wherein the second operational parameter comprises a derivative of the CPD.
Vershinin teaches (in Fig. 3) a similar gas turbine processor, including that the first operational parameter (302) comprises a compressor discharge pressure CPD 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell to include the first operational parameter comprising a compressor discharge pressure (CPD) the second operational parameter comprising a derivative of the CPD, because the CPD and the derivative of the CPD were useful in determining the state of the flame, as taught by Vershinin in col. 3, lines 46-59.
Mitchell in view of Vershinin, is silent on an artificial neural network (ANN), and analyzing and generating via the ANN, and the indication of the intensity of the flame to determine the presence or absence of the combustor flame, and the output comprising the indication of the intensity of the flame.
Patrick teaches (in Figs. 1-3) a similar system for determining an at-fault combustor, including the data analytics system (102) comprising artificial neural network ANN (Para. [0050]), performing the analyzing and generating via the ANN (see Fig. 3 and Paras. [0048] - [0052], especially Para. [0048] which discloses the processor 102 generating a statistical feature based on analyzed operational parameters, and Para. [0050] which discloses a neural network.) Patrick further teaches analyzing, at least one of the first operational parameter, the second operational parameter, and the third operational parameter to determine a characteristic pattern of the at least one of the first operational parameter, the second operational parameter, and the third operational parameter (see Para. [0054] feature values, i.e., operational parameters, are used to train the computing device to recognize feature behavior, i.e., characteristic pattern, of step 214 may include executing a supervised training algorithm. In one embodiment, wherein the historical database comprises anomalous feature values, step 214 may include executing an unsupervised training algorithm. In one embodiment, step 214 may be performed in real time during operation of the first combustor 104)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin to include the data analytics system comprising an artificial neural network (ANN), performing the analyzing and generating via the ANN, and analyzing, at least one of the first operational parameter, the second operational parameter, and the third operational parameter to determine a characteristic pattern of the at least one of the first operational parameter, the second operational parameter, and the third operational parameter in order to provide for machine learning to train the processor to recognize behavior of a no-fault combustor and an at-fault combustor, as taught by Patrick in Para. [0050], and because Mitchell teaches in Para. [0022] that the processor may use artificial intelligence models.
	Mitchell in view of Vershinin and Patrick is silent on the indication of the intensity of the flame to determine the presence or absence of the combustor flame, and the output comprising the indication of the intensity of the flame.
Myhre teaches a similar system for detecting an at-fault combustor, including (in Figs. 1-3) the indication of the intensity of the flame (flameout or flashback signals 60, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin and Patrick, to include the indication of the intensity of the flame to determine the presence or absence of the combustor flame, and the output comprising the indication of the intensity of the flame, in order to provide for detection of flameout conditions and flashback conditions, as taught by Myhre in col. 2, lines 54-62.
Mitchell in view of Vershinin, Patrick, and Myhre is silent as to the ANN comprising one or more neural layers.
Rajamani teaches a similar controller, including (in Fig. 3) that the ANN comprises at least one layer (Rajamani teaches a feedforward ANN comprising at least three layers, see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin, Patrick and Myhre, as discussed so far, to include the Rajamani’s layered ANN to provide a neural network that can be trained to provide a turbine operation condition in correspondence with a range of input signals, as taught by Rajamani in col. 6, lines 15-29.
Re Claim 20, Mitchell in view of Vershinin, Patrick, Myhre and Rajamani teaches the invention as claimed and as discussed above, and Mitchell further teaches (in Figs. .

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Vershinin, Patrick, Myhre and Rajamani in further view of Kalya 20130318018.
Re Claim 3, Mitchell in view of Vershinin, Patrick, Myhre and Rajamani teaches the invention as claimed and as discussed above. Mitchell in view of Vershinin, Patrick, Myhre and Rajamani as discussed so far, is silent on the processor being configured to receive a turbine shaft speed as the one or more operational parameters.
Patrick further teaches (in Fig. 1) the processor (18) being configured to receive a speed (see Para. [0023]; one of ordinary skill in the art that the speed disclosed could obviously have been a shaft speed) as the one or more operational parameters (from sensors 30).
Furthermore, Kalya teaches (in Para. [0019]) a similar neural network for a gas turbine, including that the processor (for ANN, see Para. [0019]) is configured to receive a turbine shaft speed (see Para. [0019], last two lines) as the one or more operational parameters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin, Patrick, Myhre 
Re Claim 15, Mitchell in view of Vershinin, Patrick, Myhre and Rajamani teaches the invention as claimed and as discussed above. Mitchell in view of Vershinin, Patrick, Myhre and Rajamani as discussed so far, is silent on the code comprising instructions to cause the processor to receive a turbine shaft speed as the one or more operational parameters.
Patrick further teaches (in Fig. 1) the code comprises instructions to cause the processor (18) to receive a speed (see Para. [0023]; one of ordinary skill in the art that the speed disclosed could obviously have been a shaft speed) as the one or more operational parameters (from sensors 30).
Furthermore, Kalya teaches (in Para. [0019]) a similar neural network for a gas turbine, including that the code comprises instructions to cause the processor (for ANN, see Para. [0019]) to receive a turbine shaft speed (see Para. [0019], last two lines) as the one or more operational parameters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin, Patrick, Myhre and Rajamani to include the code comprising instructions to cause the processor to receive a turbine shaft speed as the one or more operational parameters, in order to provide gas turbine state and operating parameters as model inputs to the ANN and to allow for the use of existing sensors, as taught by Kalya in Para. [0019].

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Vershinin, Patrick, Myhre and Rajamani, in further view of Christopher 8,151,573.
Re Claim 7, Mitchell in view of Vershinin, Patrick, Myhre and Rajamani teaches the invention as claimed and as discussed above. Mitchell further teaches (in Para. [0025]) that the processor (40) is configured to analyze the one or more operational characteristics (see Para. [0025], lines 1-15) Mitchell in view of Vershinin, Patrick, Myhre and Rajamani as discussed so far, is silent on to determining a rate of increase or a rate of decrease of the one or more operational parameters as the determined characteristic pattern.
Christopher further teaches (in Fig. 2) determining a rate of increase or a rate of decrease of the one or more operational parameters (rate of change of exhaust gas temperature 212) as the determined characteristic pattern (202 determines flameout partly based on 212).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin, Patrick, Myhre and Rajamani to include determining a rate of increase or a rate of decrease of the one or more operational parameters as the determined characteristic pattern, because the rate of change of gas turbine parameters were useful in flameout detection, as taught by Christopher in Fig. 2 and col. 5, lines 1-11.
Re Claim 18, Mitchell in view of Vershinin, Patrick, Myhre and Rajamani teaches the invention as claimed and as discussed above. Mitchell further teaches (in Para. 
Christopher further teaches (in Fig. 2) determining a rate of increase or a rate of decrease of the one or more operational parameters (rate of change of exhaust gas temperature 212) as the determined characteristic pattern (202 determines flameout partly based on 212).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell in view of Vershinin, Patrick, Myhre and Rajamani to include determining a rate of increase or a rate of decrease of the one or more operational parameters as the determined characteristic pattern, because the rate of change of gas turbine parameters were useful in flameout detection, as taught by Christopher in Fig. 2 and col. 5, lines 1-11.

Response to Arguments
Applicant’s Arguments filed 3/5/2021 have been fully considered but are not persuasive.
	Applicant asserts that neural networks and neural network layers are not found in the Mitchell or the other references.  However, per the rejection of claims 1, 13, and 19 supra, Patrick expressly teaches an Artificial Neural Network (ANN, the neural network 
	Applicant asserts that no motivation was provided for combining Mitchell with Vershinin, however each combination was motivated with teachings from the respective secondary reference for each combination.
	Applicant asserts that Rajamani 5,857,321 does not exist.  This is factually untrue.
	Applicant’s remaining arguments directed towards applicant’s claim amendments have been addressed by the rejections supra.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741